Citation Nr: 1036528	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-12 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has presented to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).   

2. Entitlement to service connection for a lymph gland disorder, 
to include as secondary to herbicide exposure.   

3. Entitlement to service connection for a skin disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1969 to December 1970.  
This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine, prepared for 
the RO in Detroit, Michigan.  The Veteran attended a hearing 
before the undersigned Veterans Law Judge in July 2008.  The 
appeal was remanded by the Board for further development in 
November 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In September 1998, the RO denied the claim for service 
connection for PTSD.  The Veteran was notified of that decision, 
but did not initiate an appeal. 

2.  Some of the evidence received since September 1998 when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.



3. The evidence of record does not reflect that the Veteran had a 
lymph gland disorder at any point during the appeal period.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2. The Veteran does not have a lymph gland disorder. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated August 2004, 
October 2004, January 2005, and December 2008, the Veteran was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The Veteran was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence. See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits. 

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the 
present appeal, the Veteran was provided with notice of what type 
of information and evidence was needed to substantiate the claim 
by of letters from the RO dated in August 2004, October 2004, 
January 2005, and December 2008.  

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case 
supplemental statements of the case issued in September 2006, May 
2007, and March 2010, thereby curing the defective notice error. 
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice. See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
medical reports and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary. 
See generally 38 C.F.R. § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.

The Veteran was afforded a VA examination in July 2009.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
claims file was reviewed by the examiners and the examination 
report set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary.

Finally, the Board notes that the Veteran has indicated that he 
is in receipt of Social Security Administration Disability 
benefits due to back trouble and COPD. A lymph gland disorder was 
not addressed by the agency.  Accordingly, the Board finds that 
such records are not germane to the issues on appeal and that to 
remand for such records would service no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Further, the Board notes that recently the Federal Circuit has 
held that where VA has been informed that the Veteran is on SSA 
for an unrelated disability, VA's duty to assist does not require 
review of the entire SSA record. See Golz v. Shinseki, No. 09-
7039 (Fed. Cir.) (Jan. 4, 2010).


For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

I. Whether New and Material Evidence Has Been Received to Reopen 
a Claim of Entitlement to Service Connection for PTSD.


In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A September 1998 RO decision denied service connection for PTSD 
because the Veteran's service treatment records were negative for 
complaints, treatment, or diagnosis of a nervous condition/PTSD.  
The Veteran was notified of the denial that same month and did 
not initiate an appeal.  Because the Veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In June 2004, the Veteran filed a claim for PTSD.  In June 2005, 
the Veteran was again denied service connection because he did 
not provide evidence of an in-service stressor and, despite being 
diagnosed with PTSD on previous C&P examination, the March 2005 
VA examiner diagnosed depression, and not PTSD.  The filed a 
timely notice of disagreement with the June 2005 determination 
and the current appeal ensued.  

As noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the September 1998 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the September 1998 decision includes, but is not limited to, 
VA treatment records and examinations, private treatment records, 
stressor statements from the Veteran, and his July 2008 hearing 
testimony.   

Importantly, effective July 13, 2010, VA amended the regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to redesignate former paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

VBA Training Letter No. 10-05 (July 16, 2010) addresses a number 
of matters related to the issuance of the new regulation, 
including claims to reopen.  The letter states that to reopen a 
claim under new 38 C.F.R. § 3.304(f)(3), VA will accept a 
Veteran's lay statement regarding an in-service stressor as 
sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the Veteran's 
record otherwise shows service in a location involving exposure 
to hostile military or terrorist activity.  

In September 2004, the Veteran submitted information regarding 
his alleged PTSD stressors.  In particular, he stated that while 
on duty in the Republic of Vietnam from December 1969 to December 
1970, he flew 63 combat missions into Laos, North Vietnam, and 
Cambodia.  He stated that he was often fired upon as he was 
flying low-altitude reconnaissance missions on an OD-1 Mohawk.  
During one flight mission in Thailand in August 1970, the Veteran 
reported that he witnessed Thai Air Force T-28 crash into an 
officers club, which killed 23 people.  He also reported 
witnessing a 115 Howitzer misfire at Camp Eagle, which killed 2 
people.  He reported the same stressors during his July 2008 
hearing.  The Board observes that the Veteran's available service 
personnel records indicate that he served the Republic of Vietnam 
from December 18, 1969 to December 22, 1970.  He received the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the Army 
Commendation Medal, and his military occupational specialty was 
Airborne/Aerial Sensor Specialist.  

After applying the new version of 38 C.F.R. § 3.304(f)(3) and the 
VBA Training Letter No. 10-05 (July 16, 2010) to the Veteran's 
lay account of his in-service PTSD stressor, the Board finds that 
it is sufficient to reopen the claim for service connection for 
PTSD.  In this regard, in this case "fear of hostile military or 
terrorist activity" appears to be shown as the Veteran alleges 
that he was confronted with an event or circumstance that 
involved actual death to others (witnessing two people in his 
unit die) and a threat to the physical integrity of the Veteran 
(being fired upon by the enemy during reconnaissance missions) 
and the Veteran's response to the event or circumstances involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  For these reasons, the Board finds that 
the Veteran's lay statement regarding his in-service stressor 
warrants a reopening of the Veteran's claim of service connection 
for PTSD, as it is new and material evidence within the meaning 
of 38 C.F.R. §§ 3.156(a), 3.304(f)(3).


II. Entitlement to Service Connection for a Lymph Gland Condition

Applicable Law and Regulations 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such service 
to certain herbicide agents (e.g., Agent Orange).  In the case of 
such a Veteran, service incurrence for the following diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent. See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection. 38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Background and Analysis 

The Veteran contends that he has a current lymph gland condition 
that is related to service, to include as due to Agent Orange 
exposure in Vietnam.  He also contends that his lymph glands 
swell secondary to ulcerative sores and other skin conditions.  

Service treatment records show that the Veteran was treated for 
inguinal lymphadenopathy and an inguinal abscess in October, 
November, and December of 1970; no such conditions were noted 
upon separation from service in December 1970.  

A December 1970 letter from Congressman J. Dingell indicated that 
the Veteran had been placed on quarters for one month because of 
an infection of the lymph nodes. 

Following service, neither VA nor private medical records show 
treatment or diagnoses relating to residuals of a lymph node 
infection or a lymph gland condition.  

The Veteran was afforded a VA examination in July 2009.  
Subjectively, the Veteran complained of local lymph node 
enlargement secondary to recurrent skin conditions (e.g., 
seborrheic dermatitis and contact dermatitis).  He denied having 
any chronic symptoms relating to lymphoma or any history of 
lymphoma/blood cancers.  The examiner noted that there was no 
chronic lymph gland disorder per the Veteran's VA medical 
records.  He also noted that previous C & P examinations, dated 
in March 2005 and September 2006, made no mention of lymph node 
enlargements.  

Upon physical examination, the Veteran had no lymphadenopathy, 
including cervical, axillary, epitrochlear, and inguinal regions.  
No chronic skin rashes related to lymphoma or malignancy were 
identified.  Overall, the examiner found no lympedema signs.  In 
this regard, the examiner stated that there was "no lymph gland 
disorder as per current examination."  As to the question of 
whether the Veteran's lymph gland disorder was at least as likely 
as not related to herbicide exposure or his in-service lymph 
gland disorder, the examiner was unable to provide an opinion as 
no chronic lymph gland disorder was present.  

In this regard, the Board has considered the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
McLain v. Nicholson, 21 Vet. App. 319 (2007).  In McLain, the 
Court held that the requirement concerning a claimant having a 
current disability before service connection may be awarded for 
the disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication.  

In this case, however, the Board finds that the evidence as a 
whole demonstrates that, at least since the Veteran filed his 
claim, he has not had a lymph gland disorder.  In other words, 
any lymph node condition resolved prior to him filing the instant 
claim.  Consequently, McLain is inapplicable to the facts of this 
case. As there is no evidence of a current disorder, service 
connection for lymph gland disorder is denied. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for a lymph gland disorder is 
denied.  




REMAND

Entitlement to service connection for PTSD:

As reflected above, the Veteran contends that he is entitled to 
service connection for PTSD as the result of in-service stressors 
he experienced while serving in the Republic of Vietnam.   
The Board observes that the primary effect of the amendment of 38 
C.F.R. § 3.304(f)(3) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA or VA 
contracted psychiatrist or psychologist.  As discussed above, the 
Veteran has alleged the following in-service stressors:  (1) he 
was often fired upon by the enemy when flying on low-altitude 
reconnaissance missions in Laos, Cambodia, and North Vietnam; (2) 
during one flight mission in Thailand in August 1970, he 
witnessed Thai Air Force T-28 crash into an officers club, which 
killed 23 people; and (3) he also witnessed a 115 Howitzer 
misfire at Camp Eagle, which killed 2 people.  These stressors 
are consistent with the places, types, and circumstances of the 
Veteran's service in Vietnam from December 1969 to December 1970.  
Moreover, it is consistent with his military occupational 
specialty Airborne/Aerial Sensor Specialist.  Accordingly, as the 
Veteran has claimed a stressor that is related to a fear of 
hostile military or terrorist activity, the next step is to 
schedule the Veteran for a VA examination in order for a VA 
psychiatrist or psychologist to confirm that the stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.  

The Board acknowledges that the record contains various PTSD 
diagnoses from both private and VA physicians.  See June 1998 VA 
Examination; see also statement from Dr. Silverman, March 2006.  
However, the most recent VA examiner in July 2006 found that the 
"most appropriate diagnosis" was depression and not PTSD.  He 
also that there was a "large disparity" between the Veteran's 
presenting complaints upon VA examination in 2005 and the 
evaluation completed by Dr. Silverman one year later.  Again, 
these findings need to be reconciled with the Veteran's claimed 
stressors, noted above.   

Entitlement to Service Connection for a Skin Disorder, to Include 
as Secondary to Herbicide Exposure:

The Veteran contends that he has a skin disorder, variously 
diagnosed as folliculitis, seborrheic dermatitis, actinic 
keratosis, and cellulitis, as a result of service (including his 
presumed exposure to herbicides).   

Service treatment records show treatment for a soft 
chancre/lesion in the inguinal region.  The Veteran claims that 
he has continuously suffered from this same type of skin 
condition on various parts of his body since his separation from 
service in 1970.  Various private post-service medical records 
show treatment for cellulitis and dermatitis as early as 1977.  
See Department of Dermatology, Prescription Note, Dr. Downham II, 
August 1977.  An August 1985 Ford Motor Company medical treatment 
record shows that the Veteran presented with lesions on his 
fingers and a rash on both hands.  It was also noted that he was 
exposed to chemicals (trichloroethylene acetone) on a daily basis 
at work with the Ford Motor Company.  In April 1998, private 
treatment records show diagnoses of cellulitits and dermatitis.  
More recent VA treatment records show diagnoses of pruritis and 
intermittent rashes.  See VA Treatment Record, January 2006.  

The Veteran was afforded a skin VA examination in March 2005, at 
which time he was diagnosed with folliculitis, seborrheic 
dermatitis, and a "rash."  The examiner noted that the nature 
of the current rash was different than the rash described in-
service, but he provided no other opinion as to etiology of the 
currently diagnosed skin conditions.  Nor did he provide an 
opinion as to whether any of the diagnosed skin conditions were 
related to the Veteran's presumed exposure to herbicides.   

As such, the Board finds that the Veteran should be provided with 
an additional VA examination so as to ascertain the precise 
nature and etiology of his asserted skin disorder.  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Schedule the Veteran for a VA examination 
to be conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for service 
connection for PTSD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, VA treatment 
reports, and statements of the Veteran the 
examiner should render any relevant 
psychiatric diagnoses.

If a diagnosis of PTSD is made, the examiner 
should completely describe the Veteran's 
claimed stressor(s), and provide an opinion 
as to whether the claimed stressor is 
adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to 
the claimed stressor.  The examiner must be 
familiar with VA's new regulations in this 
regard (38 C.F.R. § 3.304(f)) which are 
provided here:  

If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology of 
the non-PTSD psychiatric disorder, to include 
whether it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric disorder, 
other than PTSD, is related to the Veteran's 
service.  The examiner must also provide an 
explaination as to why one diagnoses is 
favored over another, and indicate whether 
multiple diagnoses can coexist. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

2. Schedule the Veteran for a complete and 
thorough VA skin disorders examination in 
order to determine the precise nature and 
etiology of his asserted skin disorder.  The 
claims file and a copy of this Remand should 
be made available to and reviewed by the 
examiner.  The examiner should annotate his 
report to reflect review of the claims file 
was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.  All 
necessary tests should be conducted.

The examiner is requested to render an 
opinion as to whether any current skin 
disorder found on examination is at least as 
likely as not (at least a 50 percent or more 
likelihood) related to the Veteran's periods 
of active service, to include his presumed 
exposure to herbicides while serving in the 
Republic of Vietnam.  

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and an 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


